The parties shall file supplemental briefs within 42 days of the date of this order addressing: (1) whether the 91-day extension provided in MCL 600.2912d(3) for filing an affidavit of merit applies where the plaintiff claims that the defendants did not produce all medical records within 56 days after receipt of the notice of intent as required by MCL 600.2912b(5); (2) whether the defendants were obligated, under MCL 600.2912b(5), to explain to the plaintiff that certain records could not be produced because they had been destroyed; and (3) whether billing records are medical records for purposes of MCL 600.2912b(5). The parties should not submit mere restatements of their application papers.